    Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 1 of 21 PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE 
                          EASTERN DISTRICT OF MISSOURI 
                                         

                                            
ABDULRAHMAN MASRANI, (A# 206 047 
655)                                        
 
                                               Case No. 4:19-cv-99  
    380 Woodgreen Dr 
   Apt. A 
   Ballwin, MO 63011 
 
   Plaintiff, 
v. 

UNITED STATES DEPARTMENT OF  
HOMELAND SECURITY, 
 
Serve: Office of the General Counsel 
      Department of Homeland Security 
      Mail Stop 3650 
      Washington, D.C. 20528 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES, 

Serve: U.S. Citizenship & Immigration 
      Services 
      425 I. Street, N.W., Room 6100 
      Washington, D.C. 20536 
 

KIRSTJEN NIELSEN, Secretary of the 
Department of Homeland Security, 

Serve: Office of the General Counsel 
      Department of Homeland Security 
      Mail Stop 3650 
      Washington, D.C. 20528 
 

MATTHEW G. WHITAKER, ​Acting Attorney 
General of the United States, 

Serve: Matthew G. Whitaker 
       Attorney General 
       Department of Justice 
          Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 2 of 21 PageID #: 2



            950 Pennsylvania Ave., NW 
            Washington, D.C. 20530 
 

L. FRANCIS CISSNA​, Director of the U.S. 
Citizenship & Immigration Services, 
 
Serve: U.S. Citizenship & Immigration 
      Services 
      425 I. Street, N.W., Room 6100 
      Washington, D.C. 20536 
                                                          

ANN MARIE JORDAN-STARKS, ​Acting Field 
Office Director of the St. Louis Field Office of the 
United States Citizenship and Immigration 
Services, 

Serve: Ann Marie Jordan-Starks 
      USCIS St. Louis 
      1222 S. Spruce St - Ste. 203 
      St. Louis, MO 63103 
 
and 

CHRISTOPHER WRAY, Director of the Federal 
Bureau of Investigation, 

Serve: Christopher Wray 
       FBI Headquarters  
       935 Pennsylvania Ave., NW 
       Washington, DC 20535-0001 
                                                          
        Defendants.  
     
      COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ 
                      REFUSAL TO ADJUDICATE PLAINTIFFS’ 
                  APPLICATION FOR ADJUSTMENT OF STATUS 
                                                
         COMES  NOW  Plaintiff  Abdulrahman  Masrani  to  respectfully  request  that  this  Honorable 

    Court  issue  a  writ  of  mandamus  compelling  Defendants  to  adjudicate  his  long-pending  petition  for 

    adjustment of status. 
   Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 3 of 21 PageID #: 3



        1.       This  lawsuit  challenges  the  Defendants’  unlawful  delay  of  Plaintiff’s  application  for 

adjustment  of  status  under  a  secretive  policy  that  has  blacklisted  Plaintiff  as  a  “national  security 

concern,” when in fact he is not, and illegally prohibited him from upgrading his immigration status to 

that of lawful permanent resident, despite his eligibility to do so. 

        2.       Plaintiff  Abdulrahman  Masrani  was  born  in  Syria.  Syria  is  a  predominantly-Muslim 

country. 

        3.       Plaintiff  Abdulrahman  Masrani  was  previously  granted  asylum  visa  by  the  USCIS 

Asylum  Office  on  January  20,  2016.  On  February  1,  2017,  Plaintiff  filed  an  application  for 

adjustment  of  status  to  that  of  lawful  permanent  resident  (a  Green  Card  application),  based  on  his 

prior grant of asylum. 

        4.       Since  that  time,  USCIS  has  not  adjudicated  Plaintiff  Abdulrahman  Masrani’s  Green 

Card application. 

        5.       Federal  law  allows  foreign  nationals  to  file  to adjust status to that of lawful permanent 

resident after having been granted asylum in the United States. 

        6.       Plaintiff filed the appropriate filing fees and Defendants accepted them. 

        7.       Plaintiff  Abdulrahman  Masrani  appeared  previously  at  the  local  USCIS office to have 

his biometrics obtained by Defendants. 

        8.       Since that time, Defendants have not scheduled an interview on Plaintiff’s application.  

        9.       Since  that  time,  the  Defendants  have  taken  no  action  on  Plaintiff’s  pending 

applications. 

        10.      USCIS  has  refused  to  adjudicate  Plaintiff’s  applications  in accordance with applicable 

legal  criteria.  Instead,  USCIS  has  applied  different  rules  under  a  policy  known  as  the  Controlled 
   Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 4 of 21 PageID #: 4



Application  Review  and  Resolution  Program  (“CARRP”),  which  has  resulted  in  the  agency refusing 

to adjudicate Plaintiff’s applications. 

        11.      Plaintiff  has  made  repeated  requests  to  USCIS  to  have  their  case  adjudicated.  They 

have made repeated InfoPass appointments to get some answers regarding the delay for their cases. 

        12.      Plaintiff’s  efforts  have  yielded  no  response  or  action  from  USCIS  and  have  led  to  no 

progress in the adjudication of Plaintiff’’ case. 

        13.      Plaintiff  has  contacted  the  USCIS  1-800  number  and  has  made  InfoPass 

appointments. 

        14.      Plaintiff  brings  this  action  to  compel  the  USCIS  to  finally—after  two  and a half years 

of waiting—adjudicate his pending application as required by law. 

        15.      The  Constitution  expressly  assigns  to  Congress,  not  the  executive  branch,  the 

authority  to  establish  uniform  rules  of  adjustment  of  status.  The  Immigration  and  Nationality  Act 

(“INA”) sets forth such rules. 

        16.      When  these  rules  and  requirements  have  been  met,  as  they  have  been  in  Plaintiff’s 

cases, USCIS is obligated to grant adjustment. 

        17.      Since  2008,  however,  USCIS  has  used  CARRP—an  internal  policy  that  has  neither 

been  approved  by  Congress  nor  subjected  to  public  notice  and  comment—to  investigate  and 

adjudicate application deemed to present potential “national security concerns.” 

        18.      CARRP  prohibits  USCIS  field  officers  from  approving  an  application  with  a 

potential  “national  security  concern,”  instead  directing  officers  to  deny  the  application  or  delay 

adjudication—often indefinitely—in violation of the INA. 

        19.      CARRP’s  definition  of  “national  security  concern”  is  far  more  expansive  than  the 
    Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 5 of 21 PageID #: 5



security-related ineligibility criteria for immigration application set forth by Congress in the INA. 

        20.      CARRP  identifies  “national  security  concerns”  based  on deeply-flawed and expansive 

government  watchlists,  and  other  vague  and  imprecise  criteria  that  bear  no  relation  to  the 

security-related statutory ineligibility criteria. 

        21.      The  CARRP  definition  illegally  brands  innocent,  law-abiding  residents,  like Plaintiff, 

who  does  not  pose  a  security  threat,  as  “national  security  concerns”  on  account of innocuous activity 

and associations, innuendo, suppositions and characteristics such as national origin. 

        22.      Although  the  total  number  of  people  subject  to  CARRP  is  not  known,  USCIS  data 

reveals  that  between  FY2008  and  FY2012,  more  than  19,000  people  from  twenty-one 

Muslim-majority countries or regions were subjected to CARRP. 

        23.      Due  to  CARRP,  USCIS  has  not  adjudicated  Plaintiff’s  applications,  as  the  law 

requires. 

        24.      Although  USCIS  has  thus  far  prevented  Plaintiff  from  adjusting  status,  the 

Defendants  have  not  notified  Plaintiff  that  they  consider  him  to  be  a  potential  “national  security 

concern,”  provided  the  reasons  why  they  have  classified  him  in  this  way,  or  afforded  him  any 

opportunity to address and correct any basis for USCIS’s concerns. 

        25.      Plaintiff therefore requests that the Court enjoin USCIS from applying CARRP to his 

immigration  application  and  declare  that  CARRP  violates  the  INA;  the  Due  Process  Clause  of  the 

Fifth Amendment to the U.S. Constitution; and the Administrative Procedure Act (“APA”). 

                                                      PARTIES 
 
        26.      Plaintiff Abdulrahman Masrani is a citizen of Syria, a predominantly Muslim country.  

        27.      Defendant  Department  of  Homeland  Security  (hereinafter  sometimes  referred  to  as 
   Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 6 of 21 PageID #: 6



“the  DHS”)  is  the agency of the United States that is responsible for implementing the legal provisions 

governing application for adjustment of status. 

        28.      Defendant  United States Citizenship and Immigration Services (hereinafter sometimes 

referred  to  as  “USCIS”)  is  the  component  of  the  DHS  that  is  responsible  for  processing  petitions 

application for adjustment of status. 

        29.      Defendant  Kirstjen  Nielsen,  the  Secretary  of  the  DHS,  is  the  highest  ranking  official 

within  the  DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible  for  the 

implementation  of  the  Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the 

INA”),  and  for  ensuring  compliance  with  applicable  federal  law,  including  the  Administrative 

Procedures  Act  (hereinafter  sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official 

capacity as an agent of the government of the United States. 

        30.      Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the  highest  ranking  official 

within  the  USCIS.  Cissna is responsible for the implantation of the INA and for ensuring compliance 

with  all  applicable federal laws, including the APA.  Cissna is sued in his official capacity as an agent of 

the government of the United States. 

        31.      Defendant  Ann  Marie  Jordan-Starks,  Director  of  the  St.  Louis  Field  Office  of  the 

USCIS,  is  the  highest  ranking  official  within  the  St  Louis  Field  Office.  The St. Louis Field Office has 

jurisdiction  over  applications  for  adjustment  of  status  for  immigrants  in  portions  of  the  State  of 

Missouri,  including  Ballwin,  where  Plaintiff  resides.  Jordan-Starks  is responsible for the implantation 

of  the  INA  and  for  ensuring  compliance  with  all  applicable  federal  laws,  including  the  APA. 

Jordan-Starks is sued in her official capacity as an agent of the government of the United States. 

        32.      Defendant  Christopher  Wray  is  the  Director  of  the  Federal  Bureau  of  Investigation 
   Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 7 of 21 PageID #: 7



and  he  is  sued  only  in  his  official  capacity,  as  well  as  his  successors  and  assigns.  The  FBI  is 

headquartered at 935 Pennsylvania Avenue, NW, Washington, DC 20535. 

        33.      Defendants,  who  are  officers  of  CIS  and  the  Federal  Bureau  of  Investigation  (“FBI”), 

the  Secretary  of  the  Department  of  Homeland  Security,  and  the  Attorney  General  of  the  United 

States, are responsible for the adjustment of status process. 

        34.      In  November  2002,  Defendants  drastically  altered  the  adjustment  of status procedure 

by  requiring  a  vastly  expanded  FBI name check to be conducted on every application even though it is 

not  required  by  either  statute  or  regulation.  Implementation  of  this  unwarranted  and  cumbersome 

new name check procedure has resulted in months-long and even years-long delays. 

        35.      CIS’s  own  Ombudsman  has  stated  that  the  FBI  name  check  used  in  adjustment 

application  is  of  questionable  value  in  detecting  persons  who  may  pose  a  threat  to  security. 

Nevertheless,  CIS  uses  the  FBI  name  check  without  imposing  deadlines  for  completion.  In  requiring 

and  conducting  name  checks,  both  CIS  and  the FBI have acted with complete disregard for Congress’ 

plain  directive  that  CIS  should  complete  the processing of adjustment application within a reasonable 

amount  of  time.  Through  their  use  of  FBI  name  checks,  CIS  and  the  FBI  have  unreasonably  delayed 

the  processing  of  the  adjustment  application  of  Plaintiff,  and  CIS  has  unlawfully  withheld  final 

adjudication of this application. 

        36.      Defendants’  unlawful  conduct  has  deprived  Plaintiff  of  the  privileges  of  lawful 

permanent  resident  status.  Plaintiff  respectfully  requests  that  the  Court  require  the  Defendants  to 

adjudicate  his  application  for  adjustment  within  the  time  periods  prescribed  by  law,  and  declare  that 

the  Defendants’  actions  violate  the  applicable  statute  and  regulations,  laws  governing  administrative 

agency action and the Due Process Clause of the Fifth Amendment. 
    Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 8 of 21 PageID #: 8



                   

                                        JURISDICTION AND VENUE 

          37.     This  Honorable  Court  has  federal  question jurisdiction over this cause pursuant to 28 

U.S.C.  §  1331,  as  it  raises  claims  under  the  Constitution  of  the  United  States,  the  INA,  8  U.S.C.  § 

1101  ​et  seq​.,  and  the  APA,  5  U.S.C.  §  701  ​et  seq​.,  in  conjunction  with  the  Mandamus  Act,  ​28  USC ​§ 

1361​. 

          38.     Venue  is  proper  pursuant  to  28  U.S.C.  §  1391(e)(1)  because  (1)  the  Defendants  are 

agencies  of  the  United  States  or  officers  or  employees  thereof  acting  in their official capacity or under 

color  of  legal  authority;  (2)  no  real  property  is  involved  in  this  action,  and;  (3)  Defendants  DHS, 

USCIS, Nielsen, Wray and Whitaker maintain offices within this judicial district.   

                                             LEGAL FRAMEWORK 

          39.     Plaintiff  is  eligible  to  adjust  status  to  permanent  residence  under  INA  §245(a),  8 

U.S.C. §1255.  

          40.     Defendants’  delay  in  adjudicating  these  applications  is  producing  a  hardship  on 

Plaintiff,  including  the  need  to  obtain  repeat  work  authorizations  and  difficulty  in  dealing  in  state 

driver’s  license  matters.  The  Defendants’  failure  to  act  also  impacts  the  ability  of  Plaintiff  to 

eventually  apply  for  naturalization  and/or  apply  to  bring  family  members  to  the  United  States,  if 

applicable. 

          41.     Plaintiff  is  unable  to  resolve  this  matter  through administrative channels or otherwise, 

and  mandamus  and  APA  relief  are  the  only  viable  means  of  obtaining  the  adjudication  of  Plaintiff’s 

applications. 

          42.     Defendants’  delay  in  adjudicating  this  application  for  two  and  a  half  years  is 
   Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 9 of 21 PageID #: 9



unreasonable in relation to their stated processing times for like application. 

        43.      The  APA  provides  a  remedy  to  “compel  agency  action  unlawfully  withheld  or 

unreasonably delayed.” 5 U.S.C. § 706(l) (West 2007). 

        44.      Mandamus  is  a  remedy  available  for  extreme  agency  delay  where  the  agency  has  not 

performed a mandatory action. 28 U.S.C. § 1361 (West 2007). 

        45.      Defendants  have  unreasonably  delayed  and  failed  to  perform  a  mandatory  action  in 

adjudicating  Plaintiff’s  application  for  lawful  permanent  residence  filed  two  and  a  half  years  ago, 

thereby depriving Plaintiff of his right to the benefits of unrestricted U.S. permanent residence. 

        46.      Defendants  owe  Plaintiff  the  duty  to  act  upon  his  application  and  have unreasonably 

failed to perform these duties. 

                                       FACTUAL BACKGROUND 

Controlled Application Review and Resolution Program 

        47.      In  April  2008,  USCIS  created  CARRP,  an  agency-wide  policy  for  identifying, 

processing, and adjudicating immigration application that raise “national security concerns.” 

        48.      Upon  information  and  belief,  prior  to  CARRP’s  enactment,  USCIS  simply  delayed 

the  adjudication  of  many  immigration  application that raised possible “national security concerns,” in 

part due to backlogs created by the FBI Name Check. 

        49.      Congress  did  not  enact  CARRP,  and  USCIS  did not promulgate it as a proposed rule 

with the notice-and-comment procedures mandated by the APA. See 5 U.S.C. § 553(b)-(c). 

        50.      Since  CARRP’s  inception, USCIS has not made information about CARRP available 

to  the  public,  except  in  response  to  Freedom  of  Information  Act  (“FOIA”)  requests  and  litigation  to 

compel  responses  to  those  requests.  In  fact,  the  program  was  unknown  to  the  public,  including 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 10 of 21 PageID #: 10



applicants  for  immigration benefits, until it was discovered in litigation challenging an unlawful denial 

of naturalization and then through the government’s response to a FOIA request. 

        51.      CARRP  directs  USCIS  officers  to  screen  immigration  application—including 

application  for  asylum,  visas,  lawful  permanent  residency,  and  naturalization—for  “national  security 

concerns.” 

        52.      If  a  USCIS  officer  determines  that  an  application  presents  a  “national  security 

concern,”  it  takes  the  application  off  a  “routine  adjudication”  track  and—without  notifying  the 

applicant—places  it  on  a  CARRP  adjudication  track  where  it  is  subject  to  procedures  and  criteria 

unique  to  CARRP  that  result  in  lengthy  delays  and  prohibit  approvals,  except  in  limited 

circumstances, regardless of an applicant’s statutory eligibility. 

CARRP’s Definition of a “National Security Concern” 

        53.      According  to  the unauthorized CARRP definition utilized by Defendants, a “national 

security  concern”  arises  when  “an  individual  or  organization  [that]  has  been  determined  to  have  an 

articulable  link”—no  matter  how  attenuated  or  unsubstantiated—“to  prior,  current,  or  planned 

involvement  in,  or  association  with,  an  activity,  individual,  or  organization  described  in  sections 

212(a)(3)(A),  (B),  or  (F),  or  237(a)(4)(A)  or  (B)  of  the  Immigration  and  Nationality  Act.”  Those 

sections  of  the  INA  make  inadmissible  or  removable  any  individual  who,  inter  alia,  “has  engaged  in 

terrorist activity” or is a member of a “terrorist organization.” 

        54.      For  the  reasons  described  herein,  an  individual  need  not  be  actually  suspected  of 

engaging  in  any  unlawful  activity  or  joining  any  forbidden  organization  to  be  branded  a  “national 

security concern” under CARRP. 

        55.      CARRP  purportedly  distinguishes between two types of “national security concerns”: 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 11 of 21 PageID #: 11



those  ostensibly  involving  “Known  or  Suspected  Terrorists”  (“KSTs”), and those ostensibly involving 

“non-Known or Suspected Terrorists” (“non-KSTs”). 

         56.     USCIS  automatically  considers  an  applicant  a  KST,  and  thus  a  “national  security 

concern,”  if  his  or  her  name  appears  in the Terrorist Screening Database (“TSDB”) (also referred to as 

the  Terrorist  Watch  List).  USCIS,  therefore,  applies CARRP to any applicant whose name appears in 

the TSDB, regardless as to whether they actually belong on the list. 

         57.     Upon  information  and  belief,  the TSDB includes as many as one million names, many 

of whom present no threat to the United States. 

         58.     The  government’s  recently  disclosed  criteria  for  watchlist  nominations,  known  as  the 

Watchlisting  Guidance,  impermissible  allows  non-U.S.  citizens,  including  LPRs,  to  be  listed  in  the 

TSDB  even  where  the  government  does not have “reasonable suspicion” of involvement with terrorist 

activity. 

         59.     The  Guidance  permits  the  watchlisting  of  non-citizens  and  LPRs  simply  for  being 

associated  with someone else who has been watchlisted, even when any involvement with that person’s 

purportedly suspicious activity is unknown. 

         60.     The  Guidance  further  provides  that  non-citizens  and  LPRs  may  be  watchlisted  based 

on  fragmentary  or  uncorroborated  information,  or  information  of  “suspected  reliability.”  These 

extremely  loose  standards  significantly  increase  the  likelihood that the TSDB contains information on 

individuals who are neither known nor appropriately suspected terrorists. 

         61.     To  make  matters  worse,  the  Terrorist Screening Center (“TSC”), which maintains the 

TSDB,  has  failed  to  ensure  that  innocent  individuals  are  not  watchlisted  or  are  promptly  removed 

from watchlists. 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 12 of 21 PageID #: 12



         62.      In  the year 2013, the watchlisting community added 468,749 individuals to the TSDB, 

and the TSC rejected only approximately one percent of those nominations. 

         63.      In  2009,  the  Government  Accountability  Office  found  that  35  percent  of  the 

nominations  to  the  TSDB  were outdated, and that tens of thousands of names had been placed on the 

list without an adequate factual basis. 

         64.      The  Inspector  General  of  the  Department  of  Justice  has  criticized  the  Terrorist 

Screening  Center,  which  maintains  the  TSDB, for employing weak quality assurance mechanisms and 

for  failing  to  remove  subjects  from  the  TSDB  when  information  no  longer  supports  their  inclusion. 

Public  reports  also  confirm  that  the  government  has  nominated  or  kept  people  on  government 

watchlists as a result of human error. 

         65.      The  federal  government’s  official  policy  is  to  refuse  to  confirm  or  deny  give 

individuals’ inclusion in the TSDB or provide a meaningful opportunity to challenge that inclusion. 

         66.      Nevertheless,  individuals  can  become  aware  of  their  inclusion  due  to  air  travel 

experiences.  In  particular,  individuals  may  learn  that  they  are  on  the  “Selectee  List,”  a  subset  of  the 

TSDB,  if  they  have  the  code  “SSSS”  listed  on  their  boarding  passes.  They  may  also  learn  of  their 

inclusion  in  the  TSDB  if  U.S. federal agents regularly subject them to secondary inspection when they 

enter  the  United  States  from  abroad  or  when boarding a flight over U.S. airspace. Such individuals are 

also often unable to check in for flights online or at airline electronic kiosks at the airport. 

         67.      Where  the  KST  designation  does  not  apply,  CARRP  instructs  officers  to  look  for 

“indicators” of a “non-Known or Suspected Terrorist” (“non-KST”) concern. 

         68.      These  indicators  fall  into  three  categories:  (1)  statutory  indicators;  (2)  non-statutory 

indicators; and (3) indicators contained in security check results. 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 13 of 21 PageID #: 13



         69.      “Statutory  indicators”  of  a  “national  security  concern”  arise  when  an  individual 

generally  meets  the  definitions  described  in  Sections  212(a)(3)(A),  (B),  and  (F),  and 237(a)(4)(A) and 

(B)  of  the  INA  (codified at 8 U.S.C. § 1182(a)(3)(A), (B), and (F) and § 1227(a)(4)(A) and (B)), which 

list the security and terrorism grounds of inadmissibility and removability. 

         70.      However,  CARRP  expressly  defines  statutory  indicators  of  a  “national  security 

concern”  more  broadly  than  the  statute,  stating  “the  facts  of  the  case  do  not  need  to  satisfy  the  legal 

standard  used  in  determining  admissibility  or removability” under those provisions of the INA to give 

rise to a “non-KST” “national security concern.” This is illegal and contrary to law. 

         71.      For  example,  CARRP  specifically  directs  USCIS  officers  to  look  at  evidence  of 

charitable  donations  to  organizations  later  designated  as  financiers  of  terrorism  by  the  U.S.  Treasury 

Department  and  to  construe  such  donations  as  evidence  of  a  “national  security  concern,”  even  if  an 

individual  had  made  such  donations  without  any  knowledge  or  any  reasonable  way  of  knowing  that 

the  organization  was  allegedly  engaged  in  proscribed  activity.  Such  conduct  would  not  make  an 

applicant  inadmissible  for  a  visa  or  lawful  permanent  resident  status  under  the  statute,  see  INA  § 

212(a)(3)(B), 8 U.S.C. § 1182(a)(3)(B), nor does it have any bearing on an adjustment application. 

         72.      “Non-statutory  indicators”  of  a “national security concern” include “travel through or 

residence  in  areas  of  known  terrorist  activity”;  “large  scale  transfer  or  receipt  of  funds”;  a  person’s 

employment,  training,  or  government  affiliations;  the  identities  of  a  person’s family members or close 

associates,  such  as  a  “roommate,  co-worker,  employee,  owner,  partner,  affiliate,  or  friend”;  or  simply 

“other suspicious activities.” 

         73.      Finally, security check results are considered indicators of a “national security concern” 

in  instances  where,  for  example,  the  FBI  Name  Check—one  of  many  security  checks  utilized  by 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 14 of 21 PageID #: 14



USCIS—produces  a  positive  hit  on  an  applicant’s  name  and  the  applicant’s  name  is associated with a 

national  security  related  investigatory  file.  Upon  information and belief, this indicator leads USCIS to 

label  applicants “national security concerns” solely because their names appear in a law enforcement or 

intelligence file, even if they were never the subject of an investigation. 

         74.      Thus,  an  applicant’s  name could appear in a law enforcement file in connection with a 

national  security  investigation  because  he or she once gave a voluntary interview to an FBI agent, he or 

she  attended  a  mosque  that  was  the  subject  of  FBI  surveillance,  or  he  or  she  knew  or  was  associated 

with someone under investigation. 

         75.      Upon  information  and  belief,  CARRP  labels  applicants  “national  security  concerns” 

based  on  vague  and  overbroad  criteria  that  often  turn  on  lawful  activity,  national  origin,  and 

innocuous  associations.  These  criteria  are  untethered  from  the  statutory  criteria  that  determine 

whether  or  not  a  person  is  eligible  for  the  immigration  status  they  seek,  and  are  so  general  that  they 

necessarily ensnare individuals who pose no threat to the security of the United States. 

Delay and Denial 

         76.      Once  a  USCIS  officer  identifies  a  CARRP-defined  “national  security  concern,”  the 

application  is  subjected  to  CARRP’s rules and procedures that guide officers to deny such application 

or, if an officer cannot find a basis to deny the application, to delay adjudication as long as possible. 

         77.      One  such  procedure  is  called  “deconfliction,”  which  requires  USCIS  to  coordinate 

with—and,  upon  information  and  belief,  subordinate  its  authority  to—the  law  enforcement  agency, 

often the FBI, that possesses information giving rise to the supposed national security concern. 

         78.      During  deconfliction,  the  relevant  law  enforcement  agency  has  authority  to  instruct 

USCIS  to  ask  certain  questions  in  an  interview  or  to  issue  a  Request  for  Evidence  (“RFE”);  to 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 15 of 21 PageID #: 15



comment  on  a proposed decision on the benefit; and to request that an application be denied, granted, 

or held in abeyance for an indefinite period of time. 

        79.      Upon  information  and  belief,  deconfliction  not  only  allows  law  enforcement  or 

intelligence  agencies  to  directly  affect  the  adjudication  of  a  requested  immigration  benefit,  but  also 

results  in  independent  interrogations  of  the  immigration  applicant—or  the  applicant’s  friends  and 

family—by agencies such as the FBI. 

        80.      Upon  information  and  belief,  USCIS  often  makes  decisions  to  deny  immigration 

application  because  the  FBI requests or recommends the denial, not because the person was statutorily 

ineligible  for  the  benefit.  The  FBI  often  requests  that  USCIS hold or deny an application not because 

the  applicant  poses  a  threat,  but  because  it  seeks to use the pending immigration application to coerce 

the applicant to act as an informant or otherwise provide information. 

        81.      In  addition  to  “deconfliction,”  once  officers  identify  an  applicant  as  a  “national 

security  concern,”  CARRP  directs  officers  to  perform  an  “eligibility  assessment”  to  determine 

whether the applicant is eligible for the benefit sought. 

        82.      Upon  information  and  belief,  at  this  stage,  CARRP  instructs  officers  to  look  for  any 

possible  reason  to  deny  an  application  so  that  “valuable  time  and  resources  are  not  unnecessarily 

expended” to investigate the possible “national security concern.” Where no legitimate reason supports 

denial  of  an  application  subjected  to  CARRP,  USCIS  officers  often  invent false or pretextual reasons 

to deny the application. 

        83.      Upon  information  and  belief,  if,  after  performing  the  eligibility  assessment,  an officer 

cannot  find  a  reason  to  deny  an  application,  CARRP  instructs  officers  to  first  “internally  vet”  the 

“national  security  concern”  using  information  available  in  DHS  systems  and  databases,  open  source 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 16 of 21 PageID #: 16



information, review of the applicant’s file, RFEs, and interviews or site visits. 

        84.      After  conducting  the  eligibility  assessment  and  internal  vetting,  USCIS  officers  are 

instructed  to  again  conduct  “deconfliction”  to  determine  the  position  of  any  interested  law 

enforcement agency. 

        85.      If  the  “national  security  concern”  remains  and  the  officer  cannot  find  a  basis  to  deny 

the benefit, the application then proceeds to “external vetting.” 

        86.      During  “external  vetting,”  USCIS  instructs  officers  to  confirm  the  existence  of  the 

“national  security  concern”  with  the  law  enforcement  or  intelligence  agency  that  possesses  the 

information  that  created  the  concern  and  obtain  additional  information  from  that  agency  about  the 

concern and its relevance to the individual. 

        87.      CARRP  authorizes  USCIS  officers  to  hold  application in abeyance for periods of 180 

days  to  enable  law  enforcement  agents  and  USCIS  officers  to  investigate  the  “national  security 

concern.”  The  Field  Office  Director  may  extend  the  abeyance  periods  so  long  as  the  investigation 

remains open. 

        88.      Upon  information  and  belief,  CARRP  provides  no  outer  limit  on  how  long  USCIS 

may  hold  a  case  in  abeyance,  even  though  the  INA  requires  USCIS  to  immigration  application, 

including  for  naturalization  and  lawful permanent residence, within 180 days of filing the application. 

8 U.S.C. § 1571(b). 

        89.      When  USCIS  considers  an  applicant  to  be  a  KST  “national  security  concern,” 

CARRP  forbids USCIS field officers from granting the requested benefit even if the applicant satisfies 

all statutory and regulatory criteria. 

        90.      When  USCIS  considers  an  applicant  to  be  a  non-KST  “national  security  concern,” 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 17 of 21 PageID #: 17



CARRP  forbids  USCIS  field  officers  from  granting  the  requested  benefit  in  the  absence  of 

supervisory approval and concurrence from a senior level USCIS official. 

        91.      In  ​Hamdi  v.  USCIS​,  2012  WL  632397,  when  asked  whether  USCIS’s  decision  to 

brand  naturalization  applicant  Tarek  Hamdi  as  a  “national  security concern” affected whether he was 

eligible  for  naturalization,  a USCIS witness testified at deposition that “it doesn’t make him statutorily 

ineligible,  but  because  he  is  a—he  still  has a national security concern, it affects whether or not we can 

approve  him.”  The  witness  testified  that,  under  CARRP,  “until  [the]  national  security  concern  [is] 

resolved, he won’t get approved.” 

        92.      Upon  information  and  belief,  USCIS  often  delays  adjudication  of  application subject 

to  CARRP  when it cannot find a reason to deny the application. When an applicant files a mandamus 

action  to  compel  USCIS  to  finally  adjudicate  his  or  her  pending  application,  it  often has the effect of 

forcing  USCIS  to deny a statutorily-eligible application because CARRP prevents agency field officers 

from granting an application involving a “national security concern.” 

        93.      CARRP  effectively  creates  two  substantive  regimes  for  immigration  application 

processing  and  adjudication:  one  for  those  application  subject  to  CARRP  and  one  for  all  other 

application.  CARRP  rules  and  procedures  create substantive eligibility criteria that exclude applicants 

from immigration benefits to which they are entitled by law. 

        94.        At  no point during the CARRP process is the applicant made aware that he or she has 

been  labeled  a  “national  security  concern,”  nor  is  the  applicant  ever  provided  with  an  opportunity to 

respond to and contest the classification. 

        95.      Upon  information  and  belief,  CARRP  results  in  extraordinary  processing  and 

adjudication  delays,  often  lasting  many  years,  and  baseless  denials  of  statutorily-eligible  immigration 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 18 of 21 PageID #: 18



application. 

                   COUNT I - IMMIGRATION & NATIONALITY ACT AND 
                                  IMPLEMENTING REGULATIONS 
                                                          
           96.    Plaintiff  incorporates  the  allegations  of  the  preceding  paragraphs  as  if  fully  set  forth 

herein. 

           97.    To  secure  adjustment  of  status,  an  applicant  must  satisfy  certain  statutorily 

-enumerated criteria. 

           98.    By  its  terms,  CARRP  creates  additional,  non-statutory,  substantive  criteria  that  must 

be met prior to a grant of an adjustment application. 

           99.    Accordingly,  CARRP  violates  several  provisions  which  set  forth  the  exclusive 

applicable statutory and regulatory criteria for a grant of adjustment. 

           100.   Because  of  this  violation  and because CARRP’s additional, non-statutory, substantive 

criteria  have  been  applied  to  Plaintiff.  Plaintiff  has  suffered  and  continue to suffer injury in the form 

of an unreasonable delay of his application for adjustment. 

                         COUNT II - UNIFORM RULE OF ADJUSTMENT 
                                                          
           101.   Plaintiff  incorporates  the  allegations  of  the  preceding  paragraphs  as  if  fully  set  forth 

herein. 

           102.   Congress  has  the  sole  power  to  establish  criteria  for  adjustment  of  status,  and  any 

additional requirements, not enacted by Congress, are ​ultra vires​. 

           103.   By  its  terms,  CARRP  creates  additional,  non-statutory,  substantive  criteria  that  must 

be met prior to a grant of an adjustment application. 

           104.   Accordingly,  CARRP  violates  Article  I,  Section  8,  Clause  4  of  the  United  States 

Constitution. 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 19 of 21 PageID #: 19



           105.    Because  of  this  violation  and because CARRP’s additional, non-statutory, substantive 

criteria  have  been  applied  to  Plaintiff.  Plaintiff has suffered and continues to suffer injury in the form 

of an unreasonable delay of his application for adjustment. 

                                                        
              COUNT III - ADMINISTRATIVE PROCEDURE ACT (5 U.S.C. § 706) 
                                                        
           106. Plaintiff  incorporates  the  allegations  of  the  preceding  paragraphs  as  if  fully  set  forth 

herein. 

           107.    CARRP  constitutes  final  agency  action  that  is  arbitrary  and  capricious  because  it 

“neither  focuses  on  nor  relates  to  a  [non-citizen’s]  fitness  to”  obtain  the  immigration  benefits subject 

to its terms. ​Judulang v. Holder​, 132 S. Ct. 476, 485 (2011). 

           108.    CARRP  is  also  not  in  accordance  with  law,  is  contrary  to  constitutional rights, and is 

in  excess  of  statutory  authority  because it violates the INA and exceeds USCIS’s statutory authority to 

implement (not create) the immigration laws, as alleged herein. 

           109.    As  a  result  of  these  violations,  Plaintiff  has  suffered  and  continues  to  suffer  injury  in 

the form of an unreasonable delay of his application for adjustment. 

   COUNT IV - ADMINISTRATIVE PROCEDURE ACT (NOTICE AND COMMENT) 
                                                  
     110. Plaintiff  incorporates  the  allegations  of  the  preceding  paragraphs  as  if  fully  set  forth 

herein. 

           111.    The  Administrative  Procedures  Act  (“APA”),  5  U.S.C.  §  553,  requires  administrative 

agencies to provide a notice-and-comment period prior to implementing a substantive rule. 

           112.    CARRP  constitutes  a  substantive  agency  rule  within  the  meaning  of  5  U.S.C.  § 

551(4). 

           113.    Defendants  failed  to  provide  a  notice-and-comment  period  prior  to  the  adoption  of 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 20 of 21 PageID #: 20



CARRP.  Because  CARRP  is  a  substantive  rule  promulgated  without  the  notice-and-comment 

period, it violates 5 U.S.C. § 553 and is therefore invalid. 

           114.    As  a  result  of  these  violations,  Plaintiff  has  suffered  and  continues  to  suffer  injury  in 

the form of an unreasonable delay of his application for adjustment. 

              COUNT V - FIFTH AMENDMENT (PROCEDURAL DUE PROCESS) 
                                                        
           115. Plaintiff  incorporates  the  allegations  of  the  preceding  paragraphs  as  if  fully  set  forth 

herein. 

           116.    Plaintiff’s  compliance  with  the  statutory  and  regulatory  requirements  established  in 8 

U.S.C.  §  1159  and  8  C.F.R.  §  335.3  (for  adjustment  of  status  applicants),  vests  in  them  a 

constitutionally protected property and liberty interest. 

           117.    This  constitutionally-protected  property  or  liberty  interest  triggers  procedural  due 

process protection. 

           118.    Defendants’  failure  to  give  Plaintiff  notice  of  their  classification  under  CARRP,  a 

meaningful  explanation  of  the  reason  for  such  classification,  and  any  process  by  which  Plaintiff  can 

challenge  this  classification,  violates  the  Due  Process  Clause  of  the  Fifth  Amendment  to  the  United 

States Constitution. 

           119.    Because  of  this  violation,  Plaintiff  has  suffered  and  continues  to  suffer  injury  in  the 

form of an unreasonable delay of his application for adjustment. 

                                                  
                                    PRAYER FOR RELIEF 
                                                  
           WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief: 

           1.      Enter  a  judgment  declaring  that  (a)  CARRP  violates  the  INA  and  its  implementing 

regulations;  Article  1,  Section  8,  Clause  4  of  the United States Constitution; the Fifth Amendment to 
  Case: 4:19-cv-00099-JAR Doc. #: 1 Filed: 01/25/19 Page: 21 of 21 PageID #: 21



the  United  States  Constitution;  and  the  APA;  and  (b)  Defendants  violated  the  APA  by  adopting 

CARRP  without  promulgating  a  rule  and  following  the  process  for  notice  and  comment  by  the 

public; 

           2.    Enjoin  Defendants,  their  subordinates,  agents,  employees,  and  all  others  acting  in 

concert  with  them  from  applying  CARRP  to  the  processing  and  adjudication  of  Plaintiffs’ 

immigration benefit applications; 

           3.    Order  Defendants  to  rescind  CARRP  because  they  failed  to  follow  the  process  for 

notice and comment by the public; 

           4.    Award  Plaintiff  reasonable  attorneys’  fees  and  costs  under  the  Equal  Access to Justice 

Act; and 

           5.    Grant any other relief that this Court may deem fit and proper. 

                                                                         RESPECTFULLY SUBMITTED 
                                                                                                               
                                                                              this 25th day of January, 2019 
                                                                                                               
                                                                                    /s/ James O. Hacking, III 
                                                                                        James O. Hacking, III 
                                                                                 Hacking Law Practice, LLC 
                                                                          10900 Manchester Rd., Suite 203 
                                                                                         St. Louis, MO 63122 
                                                                                        Phone: 314.961.8200 
                                                                        Email: jim@hackinglawpractice.com 
                                                                                                               
                                                                        ATTORNEYS FOR PLAINTIFFS 
